Per Curiam.
This was an action on a promissory note given by the defendant to the plaintiff for $8,120. The defense was that it was given without consideration and merely for the accommodation of the plaintiff. The- trial resulted in a verdict in favor of the defendant, and the only contention made by counsel for the defendant on the argument of this rule is that the verdict was against the clear weight of the evidence. Our examination of the proofs in the cause leads to the con*1013elusion that, although if we had been required to pass upon them in the first instance, we probably would have reached a different conclusion from that arrived at by the jury, we cannot say that the verdict is so clearly against the weight of the evidence as to justify us in setting it aside.
The rule to show cause will be discharged.